                                             Case 5:19-cv-03791-BLF Document 79 Filed 07/31/20 Page 1 of 6




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     KENNETH LENK,                                      Case No. 19-cv-03791-BLF
                                   7                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   8              v.                                        MOTION TO ALTER OR AMEND
                                                                                            JUDGMENT PURSUANT TO
                                   9     MONOLITHIC POWER SYSTEMS                           FEDERAL RULE OF CIVIL
                                         INCORPORATED; MAURICE                              PROCEDURE 59
                                  10     SCIAMMAS; AND SACKS, RICKETTS,
                                         AND CASE LLP,                                      [Re: ECF 72]
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Plaintiff Kenneth Lenk’s Motion to Alter or Amend Judgment Pursuant
                                  14   to Federal Rule of Civil Procedure 59 (“Rule 59 Motion”). See Rule 59 Motion, ECF 72. Two
                                  15   oppositions have been filed, one by Defendants Monolithic Power Systems, Inc. (“MPS”) and
                                  16   Maurice Sciammas, and the other by Defendant Sacks, Rickets and Case LLP (“SRC”). See MPS
                                  17   Opp., ECF 77; SRC Opp., ECF 76. Plaintiff has filed a reply. See Reply, ECF 78. The Rule 59
                                  18   Motion was not noticed for hearing, and the Court finds it suitable for decision without oral
                                  19   argument. See Civ. L.R. 7-1(b).
                                  20           Lenk’s Rule 59 Motion is DENIED for the reasons discussed below.
                                  21    I.     BACKGROUND
                                  22           This is the third lawsuit that Lenk has filed against his former employer, MPS. Judgment
                                  23   has been entered against Lenk in all three suits. The Court briefly summarizes the three lawsuits
                                  24   to place Lenk’s current Rule 59 Motion in context.
                                  25           Lenk I: In March 2015, Lenk sued MPS in the United States District Court for the
                                  26   Northern District of California (“Lenk I”), alleging wrongful constructive termination of his
                                  27   employment and related claims under federal and state law. See Lenk v. Monolithic Power
                                  28   Systems, Inc., Case No. 15-cv-01148-NC. Following motion practice, that action was dismissed
                                          Case 5:19-cv-03791-BLF Document 79 Filed 07/31/20 Page 2 of 6




                                   1   and judgment was entered for MPS and against Lenk. See Order Granting Motion to Dismiss the

                                   2   TAC, ECF 87 in Lenk I; Judgment, ECF 88 in Lenk I.

                                   3          Lenk II: In May 2016, Lenk filed a second suit against MPS in the United States District

                                   4   Court for the Northern District of California (“Lenk II”), again alleging wrongful constructive

                                   5   discharge. See Lenk v. Monolithic Power Systems, Inc., Case No. 16-cv-02625-BLF. The second

                                   6   suit also named as a defendant Lenk’s former supervisor, Maurice Sciammas. See id. Following

                                   7   motion practice, the undersigned judge dismissed the action and entered judgment in favor of MPS

                                   8   and Sciammas and against Lenk. See Orders Adopting R&Rs, ECF 76 & 82 in Lenk II; Judgment,

                                   9   ECF 84 in Lenk II. On appeal, the United States Court of Appeals for the Ninth Circuit affirmed

                                  10   the judgment. See Lenk v. Monolithic Power Sys., Inc., 754 F. App’x 554, 556 (9th Cir. 2018).

                                  11          Lenk III (present case): In March 2018, Lenk filed the present suit in the United States

                                  12   District Court for the District of Arizona (“Lenk III”). See Compl., ECF 1. He once again sued
Northern District of California
 United States District Court




                                  13   MPS and Sciammas, and also added claims against SRC, the law firm that represented MPS and

                                  14   Sciammas in Lenk I and Lenk II. See id. The Arizona district court granted Defendants’ motion to

                                  15   change venue and transferred the case to the Northern District of California. See Order Granting

                                  16   Motion to Change Venue, ECF 22. This Court denied a motion for leave to amend the complaint

                                  17   brought by Lenk and granted motions to dismiss brought by MPS, Sciammas, and SRC without

                                  18   leave to amend. See Order Dismissing MPS & Sciammas, ECF 59; Order Dismissing SRC, ECF

                                  19   68. The Court entered judgment in favor of MPS, Sciammas, and SRC and against Lenk on May

                                  20   29, 2020. See Judgment, ECF 69.

                                  21          On June 2, 2020, MPS and Sciammas filed a Motion for Prevailing Party Attorneys’ Fees

                                  22   and Costs (“Fees and Costs Motion”). See Fees and Costs Motion, ECF 70. That motion has been

                                  23   fully briefed and has been submitted for decision by the Court without oral argument. See Order,

                                  24   ECF 74.

                                  25          On June 25, 2020, Lenk timely filed the present Rule 59 Motion, seeking relief from the

                                  26   judgment entered in Lenk III. See Rule 59 Motion. Lenk asks the Court to vacate the judgment

                                  27   and allow him to file an amended complaint. See id. Briefing on the Rule 59 motion was

                                  28   completed on July 20, 2020.
                                                                                        2
                                              Case 5:19-cv-03791-BLF Document 79 Filed 07/31/20 Page 3 of 6




                                   1    II.     LEGAL STANDARD

                                   2            Under Federal Rule of Civil Procedure 59(e), a party may file a motion to alter or amend a

                                   3   judgment within 28 days after the entry of the judgment. Fed. R. Civ. P. 59(e). The Ninth Circuit

                                   4   has identified “four basic grounds upon which a Rule 59(e) motion may be granted: (1) if such

                                   5   motion is necessary to correct manifest errors of law or fact upon which the judgment rests; (2) if

                                   6   such motion is necessary to present newly discovered or previously unavailable evidence; (3) if

                                   7   such motion is necessary to prevent manifest injustice; or (4) if the amendment is justified by an

                                   8   intervening change in controlling law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir.

                                   9   2011).

                                  10            “Although Rule 59(e) permits a district court to reconsider and amend a previous order, the

                                  11   rule offers an extraordinary remedy, to be used sparingly in the interests of finality and

                                  12   conservation of judicial resources.” Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890
Northern District of California
 United States District Court




                                  13   (9th Cir. 2000) (quotation marks and citation omitted). Rule 59(e) relief “should not be granted,

                                  14   absent highly unusual circumstances, unless the district court is presented with newly discovered

                                  15   evidence, committed clear error, or if there is an intervening change in the controlling law.” 389

                                  16   Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999). “A Rule 59(e) motion may not

                                  17   be used to raise arguments or present evidence for the first time when they could reasonably have

                                  18   been raised earlier in the litigation.” See Kona, 229 F.3d at 890.

                                  19    III.    DISCUSSION

                                  20            In the introduction to his motion, Lenk observes that this Court denied his prior request for

                                  21   leave to amend his complaint, and states that he “reiterates this request in the interest of justice, as

                                  22   well as for consideration of new applicable and controlling law post-filing of his complaint.” Rule

                                  23   59 Motion at 1, ECF 72. “It is clear in the first instance that the judgment would have to be

                                  24   reopened, under Federal Rule of Civil Procedure 59(e), before the district court could entertain

                                  25   [Lenk’s] motion to amend.” Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir. 2001).

                                  26            Lenk has not demonstrated that the judgment should be disturbed. His Rule 59 Motion is

                                  27   somewhat difficult to follow. The first part of the motion asserts that Defendants MPS and

                                  28   Sciammas have engaged in improper “harassment toward Plaintiff” and “retaliation” by seeking
                                                                                          3
                                           Case 5:19-cv-03791-BLF Document 79 Filed 07/31/20 Page 4 of 6




                                   1   attorneys’ fees and costs. Lenk contends that this conduct constitutes new evidence supporting his

                                   2   motion for relief from judgment. See Rule 59 Motion at 2-3, ECF 72. Lenk next argues that relief

                                   3   is warranted based on manifest errors of law or fact, new federal law, and new California law.

                                   4   Defendants argue that Lenk has not shown any basis for relief.

                                   5          A.      New Evidence of Harassment and Retaliation

                                   6          Lenk states that on May 18, 2020, he posted to LinkedIn, congratulating a former MPS

                                   7   colleague who was retiring. Rule 59 Motion at 2. On May 21, 2020, counsel for MPS and

                                   8   Sciammas emailed Lenk to meet and confer regarding their anticipated Fees and Costs Motion.

                                   9   Id. Lenk apparently infers from the timing of defense counsel’s email – three days after Lenk’s

                                  10   LinkedIn post – that the email was sent for the improper purposes of harassment and retaliation.

                                  11   Id. at 2-3. Lenk contends that this conduct should be considered as new evidence in support of his

                                  12   Rule 59 Motion. Id. at 3.
Northern District of California
 United States District Court




                                  13          Lenk does not present any evidence suggesting that the email sent by defense counsel was

                                  14   motivated by Lenk’s LinkedIn post or was sent for any improper purpose. Moreover, the attempt

                                  15   to meet and confer regarding the anticipated Fees and Costs Motion has no bearing on the legal

                                  16   deficiencies in Lenk’s complaint that resulted in dismissal of his case. Lenk therefore has not

                                  17   shown any basis for relief based on communications regarding the Fees and Costs Motion.

                                  18          B.      Manifest Errors of Law or Fact

                                  19          Lenk argues that the Court erred in dismissing Claim 1 for retaliation in violation of Title

                                  20   VII. Lenk had alleged that he began to suffer adverse employment actions after filing suit against

                                  21   his former employer, Freescale Semiconductor. Specifically, Lenk asserted that MPS retaliated by

                                  22   constructively discharging him and defending against a lawsuit filed by Lenk. The Court

                                  23   determined that Lenk was collaterally estopped from asserting constructive discharge and that

                                  24   Defendants’ ordinary conduct in defending a lawsuit filed by Lenk did not constitute adverse

                                  25   employment actions. See Order Dismissing MPS & Sciammas, at 13, ECF 59. Lenk argues that

                                  26   the Court’s ruling failed to apply relevant law, including Hashimoto v. Dalton, 118 F.3d 671, 675

                                  27   (9th Cir. 1997). The Court specifically discussed and distinguished Hashimoto, as well as the United

                                  28   States Supreme Court’s decision in Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67
                                                                                         4
                                           Case 5:19-cv-03791-BLF Document 79 Filed 07/31/20 Page 5 of 6




                                   1   (2006), before concluding that “nothing in Burlingame, Hashimoto, or any case cited by Lenk suggests

                                   2   that Title VII may be stretched to cover conduct such as that alleged in the present case.” See Order

                                   3   Dismissing MPS & Sciammas at 12-13, ECF 59. That Lenk disagrees with this Court’s analysis does

                                   4   not constitute a basis for relief from judgment.

                                   5           Lenk also argues that the Court erred in dismissing Claim 2 for deprivation of civil rights

                                   6   under 42 U.S.C. § 1981. The Court determined that Lenk had not alleged that he is a member of a

                                   7   racial minority or that he was subjected to discrimination on the basis of race, both requisite

                                   8   elements of a § 1981 claim. See Order Dismissing MPS & Sciammas at 15, ECF 59; Order

                                   9   Dismissing SRC at 6-7, ECF 68. Lenk now asserts that was subjected to discrimination within the

                                  10   meaning of § 1981 even though he is a Caucasian male, because “MPS is 90% Chinese.” Rule 59

                                  11   Motion at 7. Lenk concedes that he did not allege those facts in his original complaint, stating that

                                  12   although he pled that MPS has significant Chinese employees, he “was vague on the magnitude.”
Northern District of California
 United States District Court




                                  13   Id. In fact, a word search of Lenk’s complaint reveals a single use of the word “Chinese,” in an

                                  14   allegation that “Lenk is informed and thereby alleges that MPS employs several Chinese

                                  15   employees under a HlB (or similar) visa program.” Compl. ¶ 16, ECF 1. Lenk’s proposed first

                                  16   amended complaint, which the Court did not allow Lenk to file but which was considered as a

                                  17   proffer of additional facts Lenk could allege if granted leave to amend his original complaint,

                                  18   likewise did not allege that MPS is 90% Chinese as a factual basis for a § 1981 claim. See

                                  19   Proposed FAC, ECF 52. Rule 59(e) is not the proper vehicle to present new arguments or

                                  20   evidence that could have been presented to the Court prior to judgment. See Kona, 229 F.3d at

                                  21   890.

                                  22           Lenk does not address the Noerr-Pennington doctrine, which provided and independent

                                  23   basis for dismissal of his § 1981 claim against SRC. See Order Dismissing SRC at 6-7, ECF 68.

                                  24           Accordingly, Lenk has not demonstrated manifest error in the Court’s dismissal of Claims

                                  25   1 and 2.

                                  26           C.      New Federal Law

                                  27           Lenk next argues that relief from judgment is warranted in light of the United States

                                  28   Supreme Court’s recent decision Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731 (2020). As
                                                                                          5
                                           Case 5:19-cv-03791-BLF Document 79 Filed 07/31/20 Page 6 of 6




                                   1   Defendants point out, Bostock held that an employer who fires an individual merely for being gay

                                   2   or transgender violates Title VII. Plaintiff has not alleged that he was fired for being gay or

                                   3   transgender, nor has he explained how the holding of Bostock affects his claims.

                                   4          Lenk has failed to demonstrate a basis for relief based on Bostock.

                                   5          D.      New California Law

                                   6          Finally, Lenk asserts that the Court erred in denying him leave to amend his complaint to

                                   7   add claims under California’s Fair Employment and Housing Act (FEHA). He references

                                   8   California Government Code §§ 12923 and 12940, asserting that § 12923 “is new controlling law

                                   9   for the harassment items listed in the complaint.” Rule 59 Motion at 9-12. Setting aside for the

                                  10   moment Lenk’s contention that these code sections constitute “new” law, Lenk never asked the

                                  11   Court for leave to amend to add FEHA claims. His proposed first amended complaint did not

                                  12   contain claims under FEHA. See Proposed FAC, ECF 52.
Northern District of California
 United States District Court




                                  13          Accordingly, Lenk has not shown a basis for relief based on the Court’s asserted denial of

                                  14   leave to add FEHA claims.

                                  15    IV.   ORDER

                                  16          Lenk’s Rule 59 Motion is DENIED.

                                  17          This order terminates ECF 72.

                                  18

                                  19   Dated: July 31, 2020

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
